Lipscomb, J.
This was an action brought by the .appellee against the appellant to recover the value of services performed at the request of the appellant.
From the state of the record there is nothing' presented for onr revision hat the single question, “ Did the court below err in overruling- the appellant’s “motion for a new trial?” The statement of facts sent up presents some conflict in tho evidence, hut not sufficient-in our judgment to justify our setting *31aside tlio finding of the jury ou that testimony. There does not appear to ha any conflict as to the fact of the appellee’s being- in the employment for a considerable length of time of the appellant; and tiie only discrepancy in the evidence seems to be as to the value of the services. The judgment is affirmed.
Judgment affirmed.